On October 26, 2006, the defendant was sentenced to the following: CHARGE I: Ten (10) years in the Montana State Prison, with two (2) years suspended, for the offense of Criminal Endangerment, a felony; CHARGE II: A commitment to the Ravalli County Detention Center for a period of 180 days, for the offense of DUI, a misdemeanor; and CHARGE III: A commitment to the Ravalli County Detention Center for a period of 10 days, for the offense of Operating a Motor Vehicle without Liability Insurance, a misdemeanor. The sentences shall run consecutively with each other.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Montgomery. The state was represented by William Fullbright who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or *2increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.